Burns, J.
The defendant, Dave Clebon Colid, was charged and convicted of the crimes of forgery1 and uttering and publishing2 upon trial by jury.
The check in question was cashed by the appellant on October 28, 1963. On November 16, 1963, a written complaint was made and a warrant for forgery was issued on the same date. The record does not indicate when the appellant was arrested in the State of Florida, the date of his extradition, or the date of his return to the State of Michigan, but the warrant was returned on March 18, 1964, and the appellant gave handwriting specimens on the same date. He was arraigned on May 29, 1964.
The defendant appeals, claiming that he was not advised of his constitutional rights when the State police officer took handwriting specimens. The specimens were taken prior to arraignment and in the absence of counsel.
*256Secondly, the appellant contends that his conviction was contrary to the great weight of evidence.
In the present case there is no evidence in the record of any coercion with reg’ard to the taking of the handwriting samples. There is nothing in the record to indicate that the defendant requested counsel or that the handwriting sample was not given voluntarily. To the contrary, trooper Bierhalter testified:
“When I asked him if he would like to give me some handwriting samples, he said he would he glad to give the handwriting samples, and he [defendant] said that, ‘You have the wrong fellow here on this check.’ ”
The sample taken does not amount to a confession and the case of People v. Walker (1965), 374 Mich 331, does not apply.
Justice Bird, writing in People v. Sturman (1920), 209 Mich 284, stated on page 289:
“Quite likely it would have been error to compel the witness, against objection, to make the signatures he did. * * * biit we see no occasion for holding it reversible error, when it was done voluntarily and without any objection upon his part, or upon the part of counsel.”
The verdict was well within the evidence accepted by the jury and it is not for an appellate court to say it was against the great weight of evidence. See People v. Keywell (1931), 256 Mich 139.
Affirmed.
Holbrook, P. J., and McGregor, J., concurred.

 CL 1948, § 750.248 (Stat Ann 1962 Rev § 28.445).


 CL 1948, § 750.249 (Stat Ann 1962 Rev § 28.446).